Case: 4:17-cr-00522-RLW-SPM Doc. #: 14 Filed: 12/18/19 Page: 1 of 2 PageID #: 41
                                                                                                FILED
                                                                                              DEC 1 B 2019
                            IN THE UNITED STATES DISTRlCT COURT                       U.S. DISTRICT COURT
                                                                                    EASTERN DISTRICT OF MO
                                EASTERN DISTRlCT OF MISSOURl                               ST. LOUIS
                                      EASTERN DIVISION

UNITED STATES OF AMERlCA,                      ).
                                               )
               Plaintiff,                      )
                                               )
        VS.                                    ) No. 4:17-CR-522 RLW/SPM
                                               )
NATHAN WYATT,                                  )
                                               )
               Defendant.                      )


      SUPPLEMENTAL MOTION FOR PRE-TRIAL DETENTION AND HEARING


        Comes now the United States of America, by and through its attorneys, Jeffrey B. Jensen,
                                                                          (           '   ,
                                   ·\.


United States Attorney for the Eastern District of Missouri, and Laura-Kate Bernstein,

Department of Justice Trial Attorney, and moves the Court to order defendant detained pending

trial, and further requests that a detention hearing be held before the United States Magistrate

pursuant to Title 18, United States Code, Section 3141, et seq.

        As and for its grounds, the Government states as follows:

        1.     Defendant is charged with conspiracy in violation of 18 U.S.C. §371; aggravated

identity theft in violation of 18 U.S.C. §1028A(a)(l), (b), (c)(4); and threatening damage to

protected computers, 18 U.S.C. §1030(a)(7)(C), (c)(3)(A).

        2.     The defendant is alleged to be a member of The Dark Overlord hacking group,

which targeted victims in the St. Louis area beginning in 2016.

        3.      Further, the defendant is a citizen of the Upited Kingdom, and was arrested there

 at the United States' request in August 2018. He contested his extradition to the United States on

the present charges during litigation that lasted over a year.
    Case: 4:17-cr-00522-RLW-SPM Doc. #: 14 Filed: 12/18/19 Page: 2 of 2 PageID #: 42




           4.      The defendant has no ties to the community in the Eastern District of Missouri,

    including either employment or family.

           5.      There is a serious risk that the defendant will flee.

           WHEREFORE, there are no conditions or.combination of conditions that will reasonably

    assure defendant's _appearance as r~quired and the safety of any other person and the community

    and the Government requests this Court to order defendant detained prior to trial, and further to

                                           ' from the date of defendant's initial appearance.
    order a detention hearing three (3) days

                                                  Respectfully submitted,


                                                  JEFFREY B. JENSEN
                                                  UNITED STATES ATTORNEY


                                                  Isl Laura-Kate Bernstein
                                                  LAURA-KATE BERNSTEIN
                                                  Trial Attorney
                                                  Computer Crime & Intellectual Property .Section
J                                                 U.S. Department of Justice
                                                  Email: Laura-Kate.Bernstein@usdoj.gov.
